Citation Nr: 0102259	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-19 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension on account of the need 
for the aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to 
January 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By rating decision dated in September 
1999, special monthly pension on the basis of being 
housebound was granted.  The veteran has continued his appeal 
for special monthly pension on the basis of the need for the 
aid and attendance of another person.  


FINDINGS OF FACT

1. The veteran has been rated permanently and totally 
disabled for pension purposes.  

2. The veteran's primary disabilities include congestive 
heart failure, arteriosclerotic heart disease, pulmonary 
emphysema, pulmonary thromboembolism, status post 
transurethral resection of the prostate, and a bunion on 
the left great toe.  

3. The veteran is not so incapacitated by his disabilities 
that he is rendered incapable of administering to his own 
needs.  


CONCLUSION OF LAW

The criteria for special monthly pension, on account of a 
need for regular aid and attendance of another person, have 
not been met.  38 U.S.C.A. §§ 1502, 1521 (West 1991); 
38 C.F.R. §§ 3.351, 3.352 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims, as 
here, filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  The new law contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

As an initial matter, it is the Board's conclusion that the 
new law has no impact on the current appeal.  This is true 
because the VA has already fulfilled the notice and duty to 
assist requirements of the Veterans Claims Assistance Act.  
The veteran has been afforded an examination by VA, and the 
evidence of record includes private and VA treatment records, 
private examinations, and written statements prepared by the 
appellant and his representative.  In addition, the appellant 
was notified in his statement of the case and supplemental 
statement of the case of what was necessary to substantiate 
his claim.  Under the circumstances, the Board finds that 
adjudication of this appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.

The veteran is seeking additional pension benefits on account 
of the need for the aid and attendance of another.  In a 
January 1996 written statement he reported that he was under 
the care of a nurse and aid attendant at his home and that he 
had bladder trouble which required him to wear adult diapers.  
In an October 1999 written statement, he reported that he was 
not cooking for himself and that he received frozen meals 
from the Council on Aging.  In addition, he reported three 
falls, once at the bank, once at a restaurant, and once at a 
school.

The record shows that the veteran was awarded pension 
benefits in 1983.  The most recent disability rating of 
record, dated in September 1999, lists his disabilities as 
follows: progressive congestive heart failure, transient 
ischemic attack and basal ganglia infarct, rated 100 percent 
disabling; pulmonary emphysema and pulmonary thromboembolism, 
rated 60 percent disabling; arteriosclerotic heart disease 
and hypertension, rated 60 percent disabling; status post 
transurethral resection of the prostate for benign prostatic 
hypotrophy, rated 20 percent disabling; and a bunion of the 
left medial base of the great toe, rated noncompensable.  

The Board has reviewed all the evidence of record.  Most 
significantly, he has submitted three examinations performed 
by a private physician, received by the RO in January 1996, 
May 1999, and July 1999.  The purpose of these examinations 
was to evaluate the need for the regular aid and attendance 
of another.

The results of the January 1996 and May 1999 examinations 
were similar.  At the time of the May 1999 examination, it 
was indicated that the veteran lived at home and was not 
under the care of a nurse or attendant and did not reside in 
an institution.  He was able to drive a car, walk for one 
block, travel, care for the needs of nature, feed himself, 
dress himself, bathe himself, get out of bed and remain out 
of bed all day.  He could take brief excursions away from his 
home and dress and undress himself without help.  Medical 
findings included a decreased ejection fraction, diastolic 
dysfunction, the need for pacemaker, the residuals of a 
cerebrovascular accident and prostatitis.  It was further 
noted that he had no loss of bowel or bladder control.  His 
prognosis was "fair."  

At that time of the July 1999 examination, it was again 
indicated that the veteran lived at home and was not under 
the care of a nurse or attendant and did not reside in an 
institution.  He was able to drive a car within town.  He 
could walk for one block, but was restricted by dyspnea on 
exertion.  He could travel and care for the needs of nature.  
He could feed, dress, bathe, get out of bed and remain mostly 
out of bed all day.  He could get out of doors to sit on the 
porch or patio.  He could take brief excursions away from his 
home for doctor's visits.  He could dress and undress himself 
without help.  Medical findings included a decreased ejection 
fraction, with diastolic dysfunction and a partial AV block.  
Diagnoses included cardiomyopathy; an AV block, with 
pacemaker; arteriosclerotic cardiovascular disease, status 
post bypass in 1996; left basal ganglia infarction in 1999; 
and status post transurethral resection of the prostate in 
1995.  It was further noted that he had no loss of bowel or 
bladder control.  His prognosis was poor for the long term.  
It was noted that the veteran could possibly have problems 
leaving a burning building.  

For pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person is (1) 
blind, or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less, or (2) a patient in a 
nursing home on account of mental or physical incapacity, or 
(3) establishes a factual need for aid and attendance.  
38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351 (2000).  
The basic criteria for regular aid and attendance include 
consideration of the following:

inability of claimant to dress or undress 
himself (herself), or to keep himself 
(herself) ordinarily clean and 
presentable; frequent need of adjustment 
of any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back, etc.); inability of claimant to 
feed himself (herself) through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his or her 
daily environment.  

38 C.F.R. § 3.352(a) (2000). 

Further, the regulations state that:

[i]t is not required that all of the 
disabling conditions enumerated in this 
paragraph be found to exist before a 
favorable rating may be made.  The 
particular personal functions which the 
veteran is unable to perform should be 
considered in connection with his or her 
condition as a whole.  It is only 
necessary that the evidence establish 
that the veteran is so helpless as to 
need regular aid and attendance, not that 
there be a constant need.  Determinations 
that the veteran is so helpless, as to be 
in need of regular aid and attendance 
will not be based solely upon an opinion 
that the claimant's condition is such as 
would require him or her to be in bed.  
They must be based on the actual 
requirement of personal assistance from 
others.  

Id.

As the veteran has been awarded a permanent and total 
disability rating for pension purposes, as well as housebound 
benefits, it is recognized that he is significantly disabled.  
In addition, the Board has noted his assertions that he needs 
the assistance of another, that he has had falls, that he 
receives frozen meals, and that his private physician 
indicates he may have trouble leaving a burning building.  
Nevertheless, the preponderance of the evidence of record 
fails to show that he is now so disabled as to qualify for 
special monthly pension on the basis of the need for regular 
aid and attendance under the aforementioned criteria.  

The veteran has not asserted and the medical evidence does 
not show that he is a patient in a nursing home or that he 
has decreased visual acuity.  In fact, the record indicates 
that he is able to see and that he lives at home.  His own 
reports in addition to the numerous aid and attendance 
examinations reveal that he is able to ambulate.  Although he 
has significant disability, the preponderance of the evidence 
does not show that he is unable to perform the functions 
required in day-to-day living.  The Board finds persuasive 
the conclusions of the three aid and attendance examinations.  
Examinations such as these, performed by a physician, are 
more probative as regards the appellant's condition than the 
statements of the appellant, a lay person.  These 
examinations all concluded that he is able to dress and 
undress himself; he is able to keep himself ordinarily clean 
and presentable; he does not need to adjust any special 
prosthetic or orthopedic appliances; he is able to feed 
himself; and he is able to attend to the wants of nature.  
The record does not show that he has an incapacity, physical 
or mental, which requires care or assistance on a regular 
basis to protect him from hazards or dangers incident to his 
daily environment.  Under these circumstances, the need for 
the aid and attendance of another person has not been 
demonstrated.  


ORDER

Entitlement to special monthly pension on account of the need 
for the aid and attendance of another is denied.  



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

